Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akimoto (US8583302B2), henceforth referred to as Akimoto.
Regarding Claim 1, Akimoto teaches an omnidirectional wheel, comprising: a tire formed in a shape of an open torus including an open portion (Claim 7: "said first omnidirectional drive wheel comprises a first toroidal main wheel formed from a rubber-based elastic material and at least a first motor"),  a main rotation unit connected to the tire to rotate the tire about a main rotation axis passing through a center of an inner opening formed in a circular hole shape by the tire (Figure 4: motors 31 connected to wheel 5 to rotate the wheel around its center axis), and a circumferential rotation unit that connects opposite ends of the tire that form the open portion therebetween (Figure 4: Rotation members 27), wherein the circumferential rotation unit is configured to rotate the tire about a circumferential axis formed in a circumferential direction of the tire to move the tire in a direction parallel to the main rotation axis ("When the rotation members 27R, 27L are rotated and driven at the same velocity in the same direction by the electric motors 31R, 31L of the front wheel 3 and the rear wheel 4, the main wheel 5 rotates about the axis C2 in the same direction as the rotation members 27R, 27L").
Regarding Claim 2, Akimoto teaches the circumferential rotation unit includes: a circumferential connection member configured to connect the opposite ends of the tire to each other (Figure 4: Rotation members 27), a circumferential driving part disposed in the inner opening (Figure 4: Rotation members 27 and rollers 29 disposed on the inner surface of the wheel 5), the circumferential driving part being configured to generate driving force (Claim 7: "said first motor provides a drive force for said first omnidirectional drive wheel"), and a power transmission part configured to transmit driving force generated by the circumferential driving part to the circumferential connection member to cause the circumferential connection member to rotate about the circumferential axis of the tire (Claim 7: "said first motor provides a drive force for said first omnidirectional drive wheel").
Regarding Claim 3, Akimoto teaches the power transmission part includes a driving belt formed in a shape of a belt that is rotatable ("Each drive force transmission unit has a pulley and belt configuration for example"), the driving belt being configured to transmit driving force from the circumferential driving part to the circumferential connection member (Figure 4: belt 37L connecting electric motor 31L to pulley 35L").  
Regarding Claim 6, Akimoto teaches the driving belt rotates about an axis passing through a center of the circumferential connection member the axis being parallel to a direction in which the circumferential connection member extends (Figure 5: Belts 37 rotate about central axis of pulleys 35).
Regarding Claim 7, Akimoto teaches the circumferential rotation unit includes: a circumferential arm that extends from the circumferential driving part toward the circumferential connection member (Figure 4: rotation member 27L connecting main wheel 5 and pulley 35L), wherein the circumferential arm allows the circumferential connection member to be rotatably connected thereto (Figure 4: rotation member 27L connecting main wheel 5 and pulley 35L).
Regarding Claim 9, Akimoto teaches the main rotation unit includes: a main shaft member that extends in a sub-travel direction parallel to the main rotation axis, the main shaft member being configured to rotate about the main rotation axis (Figure 4: pulley extending off electric motors 31, connected to rotation member 27 on the same axis as the driven wheel rotates), and two main rotation members configured to be in contact with the tire while respectively covering opposite sides of the inner opening in the sub-travel direction to dispose the tire therebetween (Figure 4: two motors 31, connected to two rotation members 27 with pulleys 35, with the wheel disposed between them), wherein the two main rotation members are connected to the main shaft member to rotate about the main rotation axis in conjunction with rotation of the main shaft member (Figure 4: rotation members 27 connected to pulleys and motors 31).
Regarding Claim 10, Akimoto teaches the circumferential rotation unit is connected to the main shaft member to connect the two main rotation members to the main shaft member therethrough (Figure 4: Pulleys 35 connected to rotation members 27, and connected by belts 37 to motors 31).
Regarding Claim 11, Akimoto teaches each of the main rotation members includes:  a main rotation plate having neighboring portions formed to be adjacent to an outer side surface of the tire (Figure 4: Peripheral surfaces 39 connected to pulleys 35, adjacent to wheel 5), he main rotation plate being connected to the circumferential rotation unit (Figure 4: Peripheral surfaces 39 connected to motors through belts 37 and pulleys 35), and rolling members rotatably connected to the neighboring portions to support rotation of the tire about the circumferential axis (Figure 4: Free rollers 29 connected to peripheral surfaces 39).
Regarding Claim 12, Akimoto teaches the main rotation plate has a shape of a triangle formed with all sides thereof are recessed inwards ("A plurality of free rollers 29R are arranged in equal intervals on a circumference that is concentric with the rotation member 27R on a periphery of the tapering outer peripheral surface 39R of the rotation member 27R"), wherein the neighboring portions are respectively formed at three vertices of the main rotation plate while being spaced apart from each other at regular angular intervals ("A plurality of free rollers 29R are arranged in equal intervals on a circumference that is concentric with the rotation member 27R on a periphery of the tapering outer peripheral surface 39R of the rotation member 27R").
Regarding Claim 14, Akimoto teaches the tire is formed of an elastic material ("As shown by FIG. 4 through FIG. 7, the rear wheel 4 comprises a main wheel 5 formed as a circle from a rubber-based elastic material or the like").
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Akimoto in view of Feldspar (KR101002990B1), henceforth referred to as Feldspar.
Regarding Claim 13,  Akimoto does not disclose a spring inside the tire. However, Feldspar teaches "a coil spring disposed in the tire to enhance rigidity of the tire (Claim 1: "In the tire coupled to the rim of the rim of the wheel of the vehicle, a single or multiple coil spring mounted along an inner space of the tire to elastically support the inner surface of the tire and the outer circumferential surface of the rim so as to share the load of the moving means while maintaining the shape of the tire"). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the omnidirectional wheel of Akimoto with the coil spring in the tire of Feldspar in order to prevent tire punctures (Paragraph [0001]: “The present invention relates to a non-puncture tire that can have an excellent ride feeling compared to the conventional air injection type tire, can reduce the cost and effort required to maintain the pressure of the tire, and can prevent the risk of accidents caused by puncture”).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Akimoto in view of Osmera (CZ288916B6), henceforth referred to as Osmera.
Regarding Claim 15, Akimoto teaches "an omnidirectional wheel connected to the vehicle body to move the vehicle body in a main travel direction or in a sub-travel direction perpendicular to the main travel direction (Claim 5: "An electric vehicle comprising: a base; a first omnidirectional drive wheel that is mounted on the base and can be driven omnidirectionally"), the front wheels being configured to change the main travel direction in which the vehicle body moves through rotation thereof about an axis parallel to a vertical direction and to move the vehicle body in a new main travel direction through rotation thereof about a main rotation axis parallel to a sub- travel direction changed along with a change in the main travel direction (Claim 8: "The electric vehicle according to claim 5, further comprising a rotation center position determination unit that calculates a position of a rotation center during the turning . . . the rotation center moves in a direction towards the first omnidirectional drive wheel when a moving direction information indicating the moving toward the first omnidirectional drive wheel is input into the hand operable control device"), wherein the omnidirectional wheel includes: a tire formed in an open torus shape (Claim 7: "said first omnidirectional drive wheel comprises a first toroidal main wheel formed from a rubber-based elastic material and at least a first motor"), a main rotation unit configured to rotate the tire about the main rotation axis (Figure 4: motors 31 connected to wheel 5 to rotate the wheel around its center axis), and a circumferential rotation unit configured to rotate the tire about a circumferential axis formed in a circumferential direction of the tire to move the tire in the sub-travel direction ("When the rotation members 27R, 27L are rotated and driven at the same velocity in the same direction by the electric motors 31R, 31L of the front wheel 3 and the rear wheel 4, the main wheel 5 rotates about the axis C2 in the same direction as the rotation members 27R, 27L"). However, Akimoto does not disclose that the vehicle has three wheels, two of them being front wheels. Osmera teaches a three-wheeled vehicle, comprising: a vehicle body ("The disadvantages of the known vehicles with the desired greater maneuverability are reduced by the at least three-wheeled vehicle according to the invention"), and two front wheels connected to the vehicle body The three-wheeled vehicle may have wheels arranged such that the axles of the wheels form an angle of 120 degrees and the wheels are located at the apexes of an equilateral triangle.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the omnidirectional wheel structure of Akimoto with the vehicle design of Osmera in order to create a vehicle with greater stability (Paragraph [0005]: “This arrangement has the advantage over more than a three-wheel arrangement that all three wheels are constantly in contact with the ground, due to the fact that the plane of the vehicle is determined by three points”).
Allowable Subject Matter
Claims 4, 5, and 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The dual belt power transmission structure in claims 4 and 5 is not found in prior art and is not an obvious derivative of existing prior art. Furthermore, the circumferential counterweight structure found in claim 8 is not found in prior art, and is not an obvious derivative of existing prior art. 

Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Brown (US-9864396-B1), which discloses “Highly maneuverable utility vehicles having Mecanum wheels capable of traveling in a variety of different directions and turning in a zero-turn manner”. Further prior art includes Liddiard (US-9770943-B2) “an omnidirectional wheel including a rim with at least one plate member and a means of attaching the wheel to a vehicle”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614